Citation Nr: 1041107	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for arthritic changes, 
bilateral great toes, with hammertoes, right foot neuroma and 
bilateral heel spur, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
conductive hearing loss, right ear, with history of serous otitis 
media.  

3.  Entitlement to service connection for histoplasma granuloma, 
status post left lung lobectomy (claimed as a lung disease).  

4.  Whether new and material evidence has been submitted to 
reopen the claim for stress induced neck and back conditions 
(also claimed as degenerative compressed disc).  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for stress induced 
intestinal disorder with reflux (claimed as gastroesophageal 
reflux disorder (GERD)/ acid reflux).  

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1970, and again from April 1971 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal.  

In August 2009, the Veteran testified at a Travel Board hearing 
before the Undersigned in North Little Rock, Arkansas.  A 
transcript of that hearing is of record and associated with the 
claims folder.  

The Veteran filed a timely notice of disagreement with the rating 
assigned for right ear hearing loss, service connection for lung 
disease, and whether new and material evidence had been submitted 
to reopen the claim of service connection for a disability of the 
neck and back in April 2007, and a Statement of the Case (SOC) 
was provided to him in January 2008 with regard to these issues.  
In his February 2008 Substantive Appeal (VA Form 9), however, he 
stated he was limiting his appeal to the other issues addressed 
in the January 2008 SOC, i.e., claims for an increased rating for 
bilateral foot disability and whether new and material evidence 
had been submitted to reopen claims for service connection an 
acquired psychiatric disorder, gastroesophageal reflux disease 
(GERD), and sinusitis.  Thus, the Veteran's February 2008 VA Form 
9 did not constitute a valid substantive appeal with regard to 
his claim for a higher rating for right ear hearing loss, service 
connection for lung disease, and whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a disability of the neck and back.  See Ortiz v. 
Shinseki, 23 Vet.App. 353, 357 (2009) (providing that 38 U.S.C.A. 
§ 7105, pertaining to substantive appeals, requires "claimants to 
expand upon their initial disagreement with the RO decision by 
setting forth-however inartfully-a particular theory of error for 
the Board to decide").  

However, the RO issued a Supplemental Statement of the Case 
(SSOC) that addressed seven issues that were listed and discussed 
in the January 2008 SOC.  The Veteran's representative provided a 
response in August 2009 that addressed all the issues.  The Board 
also took testimony on all the issues at the insistence of the 
Veteran's representative.  As the RO and the Board has taken 
actions to indicate to the Veteran and his representative that 
the issues of entitlement an increased rating for right ear 
hearing loss, service connection for lung disease, and whether 
new and material evidence had been submitted to reopen the claim 
of service connection for a disability of the neck and back are 
on appeal, and it took no steps to close the appeal, the 
requirement that there be a substantive appeal is deemed waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that his 
service-connected conductive hearing loss, right ear, with 
history of serous otitis media affects his ability to obtain or 
maintain substantially gainful employment.  He has repeatedly 
indicated that he took a non-medical retirement.  Therefore, the 
issue of a TDIU is not specifically before the Board and the Rice 
case is not for application.  

The issues of entitlement to service connection for histoplasma 
granuloma, status post left lung lobectomy (claimed as a lung 
disease) and arthritic changes, bilateral great toes, with 
hammertoes, right foot neuroma and bilateral heel spur, being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss is manifested by no more than level I 
hearing acuity.  

2.  Service connection for GERD and degenerative compressed disc 
of the neck and back was denied by rating decision of July 1996.  
The Veteran did not timely appeal the decision within one year of 
notice of the denial.  

3.  Evidence received subsequent to the July 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for GERD and degenerative compressed 
disc of the neck and the back.  

4.  Service connection for an acquired psychiatric disorder to 
include PTSD and a sinus disorder was denied by rating decision 
of January 2003.  The Veteran did not timely appeal the decision 
within one year of notice of the denial.  

5.  Evidence received subsequent to the January 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of service connection for an acquired 
psychiatric disorder to include PTSD and a sinus disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2010).  

2.  The July 1996 rating decision which denied service connection 
for GERD and degenerative compressed disc of the neck and the 
back, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(b) (2010).  

3.  Evidence submitted subsequent to the July 1996 rating 
decision denying service connection for GERD and degenerative 
compressed disc of the neck and back is not new and material.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2010).  

4.  The January 2003 rating decision which denied service 
connection for an acquired psychiatric disorder to include PTSD 
and a sinus disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) 
(2010).  

5.  Evidence submitted subsequent to the January 2003 rating 
decision denying service connection for an acquired psychiatric 
disorder to include PTSD and a sinus disorder, is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in 
August and December 2006  were compliant with Kent.  The letters 
indicated the general criteria for reopening a previously denied 
claim, and information concerning why the claim was previously 
denied.  He was told that the claims for his neck, back, acquired 
psychiatric disorder, PTSD, and GERD were denied because there 
was no evidence these disorders were incurred in or aggravated by 
service.  

As to the claim for an increased rating for a right ear hearing 
loss, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO reviewed and associated the Veteran's service medical evidence 
and VA treatment records with the claims folder .  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration (SSA).  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In an August 
2009 hearing before the undersigned, the Veteran testified that 
he began to draw SSA disability benefits following post-service 
lung surgery. See Hearing Transcript (T.) at p. 16.  A copy of 
any Social Security Administration award decision and records 
underlying that decision have not been obtained.  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 590 
F.3d 1317, 1320 (Fed. Cir. 2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).  

Here, notwithstanding the fact that the Veteran has repeatedly 
indicated that he retired as a result of longevity and not 
disability, the Veteran clearly indicated that his receipt of SSA 
benefits was for his lung condition.  Neither the Veteran nor his 
representative made any indication that the decision of the SSA 
would include findings relative to the other issues on appeal.  
Accordingly, the Board finds that a remand to obtain those 
records would cause undue delay and is not necessary.

The Veteran was also afforded a VA examination in April 2007 for 
the purpose of determining the nature and severity of his right 
ear hearing loss disability.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's right ear hearing loss disability since the 
April 2007 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
report to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claim.   Although the April 2007 
examination does not appear to have included a review of the 
Veteran's claims file, it considered the Veteran's statements 
regarding how his hearing loss disability impacted his life.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  It is also important that the outcome of the 
Veteran's claim for an increased rating for hearing loss turns 
largely on the findings of the examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met and the VA examination is  adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010).

With regard to the Veteran's claims for new and material 
evidence, VA need not conduct an examination with respect to a 
claim of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 21 
Vet. App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.).  

The Veteran was also offered a Travel Board hearing, which was 
held in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the RO Decision Review Officer/Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ noted the basis of the prior determinations and 
noted the elements of the claim that were lacking to substantiate 
the claim for benefits.  

In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.  The Veteran was asked where he received treatment and 
whether any doctor has attributed his disorders to service.  
Further, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, DRO/VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim(s) based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Service connection for conductive right ear hearing loss with 
history of serous otitis media was granted by rating decision of 
March 1991.  A noncompensable rating was granted effective 
May 1990.  The noncompensable rating for right ear hearing loss 
has been in effect since that time.  

VA disability compensation for impaired hearing is derived from 
the application in sequence of two tables.  See 38 C.F.R. § 
4.85(h), Table VI, Table VII.  Table VI correlates the average 
pure tone sensitivity threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral to 
represent the correlation.  Each Roman numeral corresponds to a 
range of thresholds (in decibels) and of speech discriminations 
(in percentages).  Level I represents essentially normal acuity, 
with Level XI representing profound deafness.  The table is 
applied separately for each ear to derive the values used in 
Table VII.  Table VII prescribes the disability rating based on 
the relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I subject to the provisions 
of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f).  

The Veteran was seen by an audiologist at VA in February 2007.  
The Veteran stated that he was wearing 2003 Starkey Sequel-D 
completely in the canal hearing aids.  He stated that he was 
satisfied with the hearing aids and he did not wear them every 
day.  His right ear hearing sensitivity was mild sloping to a 
moderate mixed hearing loss rising back to mild.  He had good 
word recognition of 88 percent.  There was no significant change 
in air conduction since his last audiogram of October 2002.  His 
hearing aids were in for repair and his audiologist stated that 
the hearing aids would be programmed by the audiologist prior to 
mailing them out.  

The Veteran underwent a VA audiology examination in April 2007.   
He stated that he had poor hearing in his right ear and fair 
hearing in his left ear.  He stated that he had difficulty 
understanding conversation without the use of his hearing aids.  
He stated that he was told that his hearing loss was conductive.  
He was also diagnosed with otitis media.  He had serous otitis 
media which occurred on a weekly basis since he began using 
hearing aids in 2003.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000





RIGHT
60
35
55
45

Average pure tone thresholds were 48.75 in the right ear.  Speech 
recognition ability was 94 in the right ear.  The Veteran was not 
employed because as of 2005, he was retired.  His otitis 
media/right ear hearing loss had only mild effects on his daily 
activities involving shopping and sports.   

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for percent 
of discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.  The Veteran's 
nonservice-connected left ear is assigned a level I hearing 
acuity combined with level I hearing acuity for the right ear 
equates to a noncompensable percent evaluation.  38 C.F.R. 
§ 4.85, Table VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI of Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).  This is not the case found at the April 2007 
examination.  

The Veteran points out that he has difficulty understanding 
conversation without the use of hearing aids.  However, under the 
law, VA may only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  In the context of the evaluation of service-connected 
hearing loss, the Courts have observed that rating criteria are 
employed through "mechanical application," as applied to 
clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Stated another way, the determining factor in the 
evaluation of hearing impairment is not the Veteran's subjective 
determination of hearing loss or the use of hearing aids; it is 
the audiological test results.  

In sum, the evidence is against a compensable rating for right 
ear hearing loss, throughout the appeals period.  In reaching 
this conclusion, the Board has considered the provisions set 
forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
Martinak, the Court held that, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Court reasoned that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary' s policy [requiring VA 
audiologists to describe the effect of a hearing disability on a 
Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible 
application." Id.  

In the most recent April 2007 VA C and P examination, the VA 
examiner acknowledged that there was hearing loss but that it 
only had a mild effect on his daily activities of shopping and 
sports.  The Veteran is no longer employed so it does not affect 
his occupation.  He indicated that there were problems with 
hearing, even with his hearing aids.  However, VA outpatient 
treatment records from February 2007 showed that the Veteran had 
been evaluated by his audiologist and had his hearing aids 
adjusted.  His outpatient treatment records have reflected that 
he had been seeing the audiologist and that his hearing aids had 
helped him a lot.  

Therefore, the functional effects of his hearing loss disability 
are adequately addressed by the record , is adequately addressed 
under Martinak, and is sufficient for the Board to consider 
whether referral for an extra- schedular rating is warranted 
under 38 C.F.R. § 3.321(b).  Based on the findings above, 
referral for an extra-schedular rating is not warranted.  

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
hearing loss disorder-according to the appropriate diagnostic 
code.  

Such competent evidence concerning the nature and extent of the 
Veteran's hearing loss disability, has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  The level of disability is rated the 
same throughout the rating period and the Veteran's own 
statements indicate that the hearing aids have helped.  
Therefore, a compensable rating for right ear hearing loss is not 
warranted at any point throughout the rating period.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

GERD and Degenerative Compressed disc, neck and back

The Veteran's original claim for service connection for GERD and 
degenerative compressed disc, neck and back was denied by a 
July 1996 rating decision.  The RO determined that there was no 
evidence of treatment for GERD or degenerative compressed disc, 
neck and back in service.  He did not appeal the July 1996 
decision and it became final.  

Evidence received since the July 1996 denial of service 
connection for GERD and degenerative compressed disc, neck and 
back includes VA outpatient treatment records, Travel Board 
testimony, and statements by the Veteran.  

First, as to the Veteran's GERD and degenerative compressed disc, 
neck and back, VA outpatient treatment records were submitted in 
support of the claim.  Most of the records were unrelated to the 
Veteran's GERD and degenerative compressed disc, neck and back.  
However, of those records that addressed GERD or the Veteran's 
neck complaints, the findings were limited to the current status 
of those conditions.  None of the VA records related the 
Veteran's GERD and degenerative compressed disc, neck and back to 
his active duty service.  In other words, none of the VA 
outpatient treatment records related to an unestablished fact 
necessary to substantiate the claims.  Therefore, the evidence 
was not new and material to reopen the claims for GERD and 
degenerative compressed disc, neck and back.  

The statements and testimony of the Veteran in connection with 
the claims are not new and material evidence.  These are lay 
statements and lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Moreover, this evidence is 
essentially duplicative of his contentions presented in his 
previous claims.  Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  As such, this evidence is not 
new and material.

Based on the foregoing, the evidence presented on behalf of the 
claims for GERD and degenerative compressed disc, neck and back 
is not new and material as the evidence does not raise a 
reasonable possibility of substantiating the claims.  

Sinusitis and Acquired Psychiatric Disorder, to include PTSD 

The Veteran's original claim for service connection for sinusitis 
was denied by rating decision of March 1991. The RO determined 
that although the Veteran was seen for complaints of sinusitis in 
service, no objective evidence of chronic residual disability was 
shown on his last examination to warrant a grant of service 
connection.  Notice was given in March 1991 and he did not appeal 
the decision within one year of notice.  Therefore, that decision 
became final.  He attempted to reopen the claim in December 2001.  
By rating decision of January 2003, the RO determined that new 
evidence showed chronic nasal problems variously diagnosed as 
chronic allergic rhinitis, chronic pharyngitis, and chronic 
sinusitis.  However, nasal problems were determined to have 
preexisted service and not to have been aggravated by such 
service.  He did not appeal the January 2003 decision and it 
became final.

Evidence received since the January 2003 denial of service 
connection for a sinusitis includes VA outpatient treatment 
records, statements by the Veteran, and VA Travel Board hearing 
testimony.  

The VA treatment reports are not new and material evidence.  Some 
of the treatment records are duplicates of previously reviewed VA 
treatment records.  A November  2005 VA treatment record shows 
treatment for a sinus infection.  That treatment report, although 
not previously of record, relates to a sinus infection of 
November 2005, but does not show that it is a condition that was 
incurred in or aggravated by service.  This evidence does not 
raise a reasonable possibility of substantiating the claim for 
service connection for sinusitis.  

Statements of the Veteran in connection with the claim for 
sinusitis are not new and material evidence.  These are lay 
statements and lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, this evidence is 
not new and material.

Again, the Veteran's Travel Board hearing testimony is not new 
and material.  That testimony, is essentially a lay statement and 
as previously stated, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  As such, 
the evidence is not new and material.  

Service connection for an acquired psychiatric disorder to 
include PTSD was denied by rating decision of January 2003.  The 
RO found that the evidence showed situational depression in 
service due to marital problems; and, that that depression was 
acute and transitory and not a chronic condition.  Further, while 
the record included a diagnosis of PTSD, the RO found that there 
was no evidence (medical opinion) that linked the Veteran's PTSD 
to his active service, to include there being evidence of any in 
service stressor event.  Notice of the adverse decision was 
provided that same month.  He did not appeal the decision within 
one year of notice and therefore the decision became final.  

Evidence received since the January 2003 denial includes VA 
outpatient treatment records, statements by the Veteran, and 
hearing testimony by the Veteran.  

The VA treatment records are not new and material evidence.  
Those records, although not previously of record, relate to 
current treatment for acquired psychiatric disorder to include 
PTSD.  These records show ongoing treatment for mood disorder, 
depression, explosive disorder, and PTSD.  This evidence is not 
material, because none of the evidence relates to an 
unestablished fact, which is an acquired psychiatric disorder, to 
include PTSD that is the result of service or any in service 
stressor event.  Indeed, it still remains unclear as to what, if 
any, stressor event occurred during the Veteran's active service.  
In sum, none of the evidence provides an etiology of the onset of 
the conditions treated and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder, to include PTSD.   

Previously reviewed medical records and statements of the Veteran 
are not new and material evidence.  

Statements of the Veteran in connection with the claim are not 
new and material evidence.  These are lay statements and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108; and, moreover, the statements are 
fundamentally a repetition of those statements previously 
considered by the RO.  See Routen.  As such, this evidence is not 
new and material.  Travel Board hearing testimony provided in 
connection with the claim also is not new and material as it is 
also considered to be a lay statement of the Veteran.  

Therefore, this evidence does not raise a reasonable possibility 
of substantiating the claim.  It is not new and material and 
reopening of the claim for service connection for an acquired 
psychiatric disorder to include PTSD is not warranted.  


ORDER

A compensable rating for right ear hearing loss with history of 
serous otitis media is denied.  

New and material evidence having not been received, the 
application to reopen a claims of entitlement to service 
connection for GERD, degenerative compressed disc, neck and back, 
sinusitis, and an acquired psychiatric disorder, to include PTSD 
are denied.  




(CONTINUED NEXT PAGE)

REMAND

Additional development is necessary in this case.  

At the August 2009 Travel Board hearing, the Veteran indicated 
that he received SSA disability benefits following lung surgery.  
See the August 2009 hearing transcript, page 16.  These SSA 
records have not been obtained.  While such seems to be at odds 
with several other records that indicate that the Veteran retired 
based on longevity of service, it is possible that these records 
may shed additional light on the Veteran's lung condition.  
Indeed, as opposed to the issues addressed in this decision, the 
Veteran clearly indicated that he received some sort of benefit 
through the SSA for his lung disability   The potential relevancy 
of these records, if any exist, to his claim for service 
connection for lung disease is much apparent.  See Golz.  An 
effort should therefore be made to obtain such records.  

Additionally, the Veteran underwent VA examination in April 2007 
in connection with his claim for an increased rating for 
arthritic changes, bilateral great toes, with hammertoes, right 
foot neuroma and bilateral heel spur.  This examination, for a 
bilateral foot condition, only examined the Veteran's left foot.  
Therefore, the examination is inadequate for evaluation purposes, 
and an additional examination is required.  See 38 C.F.R. § 4.2.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the SSA to 
provide copies of any records pertaining to 
the Veteran's application for, and award of 
SSA disability benefits, to include any 
medical records of his lung condition 
obtained in connection with the application.  
Any materials obtained should be associated 
with the Veteran's VA claims folder.  


2.  A VA podiatry examination should be 
scheduled to determine the level of severity 
of the Veteran's bilateral foot disability.  
All indicated tests should be accomplished.  
The claims folder should be made available to 
the examiner in connection with the 
examination.  The Veteran's arthritis, 
hammertoes, and heel spurs of both feet 
should be discussed.  

3.  Following such development, the AMC/RO 
should review and readjudicate the claims.  
See 38 C.F.R. § 4.2. If the findings and/or 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the report as inadequate for 
evaluation purposes.  If any such action does 
not resolve the claims, the RO/AMC shall 
issue the Veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


